Citation Nr: 1517728	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for blindness in the right eye.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In December 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

Competent and credible evidence of record reflects that the Veteran has blindness in the right eye as a result of an injury during his service.


CONCLUSION OF LAW

The criteria for establishing service connection for blindness in the right eye have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his right eye blindness is a chronic disabling residual resulting from a motor vehicle accident that occurred during service.

Service treatment records show that an in-service motor vehicle accident occurred in 1967.  The records indicate that the Veteran sustained injuries to the face, including fractures involving the maxilla and both orbits.  After the accident the Veteran had double vision.  A left orbital hematoma gradually subsided and the double vision was relieved.    

Medical records from Loyola University in Chicago dated in 1977 show that the Veteran was seen for gradual loss of vision in the right eye that began around November 1977.  He was assessed with optic neuritis.  There was no medical finding regarding origin of the disability.  

The Veteran was afforded a VA examination in July 2011.  An assessment of blindness in the right eye secondary to optic neuropathy, possibly traumatic was made.  The examiner stated that there is and cannot be a definite determination that the optic neuropathy was the delayed result of the injury in service, but neither can it be argued that the condition was definitely not related to the accident during service.  He asserted that it is as least likely as not that there is a causative relationship.  However, in an addendum the examiner stated he cannot relate the Veteran's right eye blindness (since 1977) to the in-service motor vehicle accident in 1967 without restoring to mere speculation.  He explained that the fact that there is no mention in the medical records of post traumatic visual loss nor any complaints for the next ten years makes it less likely that there is a cause and effect relationship between the two events.  

The Veteran submitted a private medical opinion dated January 30, 2014.  The Doctor of Optometry stated that he reviewed the Veteran's records.  The doctor opined that the Veteran's loss of vision could be secondary to the accident in 1967 since blood work and head scans were normal according to his old records.  He stated that he cannot say with 100 percent certainty that it is related but given that all other causes of optic atrophy were ruled out it is the most probable cause.

The Board finds that the evidence of record demonstrates that service connection for blindness in the right eye is warranted.  The Board acknowledges the opinion of the VA examiner but notes that the examiner did not specifically render an opinion on the Veteran's case.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The VA examiner seemed to provide a positive and negative opinion and further stated that he could not make a determination without restoring to mere speculation.  The VA examiner's language renders his opinion nondefinitive and of little probative value. 

Here, the Board has afforded greater probative value to the opinion of the private doctor.  When viewed as a whole, the private doctor's opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the doctor addressed the Veteran's contentions and based his opinion following a review of the Veteran's medical records as well as an examination. 

Accordingly, the record reflects that the Veteran sustained injuries from an automobile accident in service, has a current diagnosis of blindness in the right eye, and an opinion of a private doctor linking the current blindness in the right eye to the automobile accident during service.  As such, service connection for blindness in the right eye is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for blindness in the right eye is granted. 




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


